Citation Nr: 0834352	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  99-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar disc disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1974.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a January 1998 rating decision, the RO granted service 
connection for lumbar disc disease and assigned an initial 10 
percent disability rating, effective September 15, 1997.  In 
a May 1999 rating decision, the RO denied a total rating 
based on individual unemployability due to service-connected 
disability.

Before the appeal was certified to the Board, in an October 
2003 rating decision, the RO increased the initial rating for 
the veteran's lumbar disc disease to 20 percent, effective 
September 15, 1997.  Although a higher rating was assigned, 
the issue of entitlement to an initial rating in excess of 20 
percent for lumbar disc disease remained in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
files a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing is of record.  

In October 2004 and January 2007, the Board remanded the 
matter for additional evidentiary development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board or the Court confers on the veteran, as a 
matter of law, the right to compliance with the remand 
order).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since September 15, 1997, the effective date of the award 
of service connection, the veteran's lumbar disc disease has 
been productive of symptomatology which more nearly 
approximates the level of disability characterized by severe 
limitation of motion of the lumbar spine.

2.  Since July 25, 2007, the veteran's service-connected 
lumbar disc disease has been manifested by symptomatology 
which more nearly approximates the level of disability 
characterized by pronounced intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for lumbar 
disc disease have been met from September 15, 1997.  
38U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003).  

2.  The criteria for an initial 60 percent rating for lumbar 
disc disease have been met from July 25, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including what portion 
of that evidence VA will seek to provide and what portion the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
notification obligations.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

However, once a decision awarding service connection and 
assigning a disability rating and an effective date has been 
made, the section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
been substantiated.  Dingess, 19 Vet. App. at 490.  In such 
cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he has initiated the appellate process and 
different notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.  
Additionally, the Court has held that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
such as the disability rating and effective date.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

After a careful review of the record in this case, the Board 
finds that VA has satisfied its notification duties to the 
veteran to the extent necessary.  With respect to the 
veteran's claim for a total rating based on individual 
unemployability, the RO sent the veteran letters in November 
2004 and October 2005 outlining the evidence necessary to 
substantiate the claim, including what portion of that 
evidence VA would seek to provide and what portion the 
claimant was expected to provide.  Although this letter was 
not provided to the veteran prior to the initial decision on 
the claim, no prejudice to the veteran has resulted.  The 
record shows that after providing the required notice and 
affording him the opportunity to respond, the RO reconsidered 
the claim, as evidenced by Supplemental Statements of the 
Case dated in May 2006 and June 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

With respect to the issue of entitlement to an initial rating 
in excess of 20 percent for lumbar disc disease, the Board 
finds that the notification requirements of 38 U.S.C.A. of 
38 U.S.C. § 5104 and 7105 have been met.  A review of the 
record indicates that the veteran was duly provided notice of 
the decision on appeal, as well as an explanation of the 
procedure for obtaining appellate review of the decision.  
Following receipt of his notice of disagreement, the veteran 
was appropriately notified of the pertinent rating criteria 
regarding the issue of entitlement to an initial rating in 
excess of 20 percent for lumbar disc disease, both with 
respect to the old and new schedular criteria.  See e.g. 
October 1999 Statement of the Case and October 2003, May 
2006, and June 2008 Supplemental Statements of the Case.  
Additionally, the Board notes that neither the veteran nor 
his representative has raised any allegations of prejudice 
regarding any notification deficiencies.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification 
duties to the veteran to the extent necessary.  Neither the 
veteran nor his representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran, as well as records 
from the Social Security Administration.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional records pertaining to his claim 
and none is evident from a review of the record.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  
The veteran has also been afforded several VA medical 
examinations in connection with his claims.  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions as well as sufficient reference to the 
pertinent schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994); see also 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.


Background

The veteran's service medical records show that in October 
1973, he sought treatment after he fell from a ladder and 
landed on his back.  He complained of some discomfort in the 
low back region with movement and palpation.  The impression 
was lower back strain.  The following day, the veteran again 
sought treatment, complaining of severe pain in the 
paralumbar area.  X-ray studies showed no fracture.  The 
impression was lumbosacral strain with coccygeal bruise.  

The remaining service medical records show that the veteran 
was seen in connection with numerous unrelated complaints, 
including a history of a convulsive episode, vertigo, and 
incoordination since birth.  He was diagnosed as having 
minimal brain damage secondary to a hypoxic delivery.  The 
remaining service medical records, however, are negative for 
complaints or abnormalities pertaining to the low back.

In September 1997, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities, including a low back disability.  

In connection with his claim, the RO obtained VA and private 
clinical records, dated from October 1973 to July 1997.  In 
pertinent part, these records first document complaints of 
back pain in July 1989, when the veteran sought treatment for 
back pain, which he indicated had been present for the past 
three months with heavy lifting.  The impression was most 
likely muscle strain.  In September 1989, the veteran was 
evaluated in the orthopedic clinic.  He reported low back 
pain since 1973, which had now become worse.  X-ray studies 
showed diffuse spondylosis.  The veteran next complained of 
back pain in November 1992, after he fell from his bicycle.  
He reported that he had had no back trouble prior to the 
fall.  The impression was mild contusion.  In April 1995, the 
veteran indicated that his back had been bothering him for 
many years and he was no longer able to do his regular work 
as a maintenance manager and janitor.  He indicated that he 
was in training for more sedentary work.  Subsequent clinical 
records show episodic complaints of low back pain.  

In October 1997, the veteran underwent VA general medical 
examination.  He had numerous complaints, including cataracts 
and a bone spur in the left foot which was productive of pain 
on walking.  The veteran also complained of low back pain, 
stating that he had initially injured his back in a fall.  
Since that time, he had had recurrent problems with pain in 
the lower back aggravated by prolonged standing and bending, 
and particularly with lifting heavy objects.  He also noticed 
occasional radiation to the right thigh.  The veteran 
indicated that he had been treated primarily with analgesic 
ibuprofen, but no other active treatment.  He reported that 
he had been told that X-ray studies showed evidence of a 
discogenic disorder with some degeneration in the disc spaces 
in the lumbar spine.  On examination, the veteran was obese.  
He stood fairly erect with moderate lumbar lordosis.  Forward 
flexion was accomplished to touching within six inches from 
the floor.  Lateral bending and extension was slightly 
limited.  Straight leg raising was accomplished to 60 
degrees, bilaterally.  He had a fairly normal posture and 
carriage.  He walked with a normal gait.  Neurologic 
examination was normal in that all modalities of sensation 
and motor power were intact and active.  Superficial and deep 
tendon reflexes were equal and active.  Babinski and Romberg 
signs were negative.  The diagnoses included degenerative 
disc disease lumbar spine.  

In November 1997, the veteran underwent VA orthopedic 
examination at which he complained of low back pain off and 
on for several years.  He indicated that his back condition 
began after he fell from a ladder during service.  After a 
period of conservative treatment, he was returned to full 
duty, mostly as a galley cook.  Since his separation from 
service, the veteran reported increasing low back pain.  He 
indicated that he worked part-time in security at a stadium 
and was on his feet frequently.  Walking up and down the 
stadium stairs caused increased pain.  Prior to that, he had 
worked in security at Wal-Mart but had been fired because he 
was angry at the supervisor.  The veteran also reported a 
history of work as a finish carpenter and at a gas station.  
The veteran indicated that he was currently attempting to 
obtain disability benefits from the Social Security 
Administration.  On examination, the veteran's posture was 
normal, with no listing.  Lower lumbar flexion was limited to 
about 5 degrees and extension to about 2 degrees.  Lateral 
lean was to 7 degrees, bilaterally.  Deep tendon reflexes 
were exaggerated.  There was sustained clonus on the right 
ankle on first examination.  Later, however, clonus was not 
observed.  Babinski reflex was normal.  There was diffuse 
mild hypoesthesia to light touch in the entire right lower 
extremity.  X-ray studies showed that the lumbar spine was 
relatively well preserved.  Neurological evaluation was 
recommended.  The impression was that the veteran had 
osteoarthritis of the hips, disseminated idiopathic skeletal 
hyperostosis in the dorsal spine, and obesity.  

In a January 1998 rating decision, the RO granted service 
connection for lumbar disc disease and assigned an initial 10 
percent rating pursuant to Diagnostic Code 5293, effective 
September 15, 1997, the date of receipt of the veteran's 
claim.  

In an October 1998 statement, the veteran indicated that his 
back pain had increased and he experienced muscle spasms.  He 
further claimed that he had been unable to work for the past 
year due to his back condition.  

In January 1999, the veteran submitted a formal application 
for a total rating based on individual unemployability due to 
service-connected disability.  He reported that he had 
completed high school and two years of college.  He indicated 
that his work experience included maintenance supervisor, 
inventory clerk, security, and events staff.  He claimed that 
he had last worked full-time in July 1996, and that he had 
been too disabled to work since November 1997.  

The veteran underwent VA fee basis examination in January 
1999, at which he reported that he had had progressive back 
complaints since service.  He indicated that he had been 
advised that he had degenerative disc disease.  Because of 
impairments secondary to his back, as well as a knee 
disability, he reported that he had had to give up employment 
and was currently awaiting a Social Security disability 
hearing.  On examination, the veteran had a mildly antalgic 
gait favoring the left lower extremity.  During the 
examination, the veteran was able to sit comfortably and 
readily came to a standing position.  He stood in a slightly 
forward flexed position, complaining of back pain.  When 
asked to do so, however, he readily forward flexed through 
approximately 90 degrees and was able to recover to an 
upright position.  Extension and lateral tilt were 
essentially within normal limits.  There was no evidence of a 
radicular component related to the lower extremities and 
straight leg testing was negative to 80 degrees.  In 
addition, there was no evidence of neurological impairment, 
either from a motor or sensory point of view.  Reflexes were 
bilaterally equal and physiological.  The diagnoses included 
degenerative disc disease, lumbar spine.  The examiner 
indicated that certainly the veteran had impairment in regard 
to his back and certain functional limitations should be 
imposed.  However, he indicated that the veteran was capable 
of working an 8-hour day, but standing and walking should be 
restricted to 4 hours and he should not walk continuously 
more than 15 minutes.  In addition, he should not engage in 
activities such as bending, kneeling, stooping, climbing, or 
heavy lifting.  Although the veteran's back and knee 
impairments were not to the degree that the veteran would be 
rendered completely unemployable, certainly his only job 
experience was that of security guard and the impairments 
regarding his back and knees would be significant factors in 
limiting his employment in that capacity.  

Records from the Social Security Administration show that in 
March 1999, the veteran was awarded disability benefits 
effective December 1997 due to orthopedic disability, 
including lumbar degenerative disc disease.  Medical records 
obtained from SSA include a November 1997 examination report 
showing that the veteran had undergone orthopedic 
consultation in connection with his claim.  At that time, he 
complained of back pain for 10 years.  He indicated that he 
had been told he had degenerating discs.  At the present 
time, he complained of back pain with cramping of the legs 
and occasional shooting pain.  He denied bowel or bladder 
symptoms.  On examination, the veteran's gait was normal and 
he was able to toe walk, heel walk and tandem walk.  He used 
no assistive devices.  Range of motion showed flexion to 25 
degrees, extension to 10 degrees, and lateral bending to 15 
degrees, bilaterally.  Curvature and alignment of the spine 
was normal.  There was tenderness with spasm palpable 
bilaterally.  Straight leg raising was negative.  There was 
no swelling, tenderness, inflammation, gross deformity, 
contractures or ankylosis.  Motor strength was normal, there 
was no atrophy noted, and sensation and reflexes were normal, 
with no evidence of clonus or fasciculations.  X-ray studies 
showed a good deal of degenerative arthritic changes in the 
lumbar spine with spur formation anteriorly.  Intervertebral 
disc spaces appeared to be well maintained.  The impression 
was degenerative arthritis, lumbosacral spine, and obesity.  
The examiner indicated that the veteran had impairments which 
limited his ability to perform certain work-related 
activities such as lifting and carrying in excess of 20 
pounds for one-third of an 8-hour day.  He was precluded from 
walking or standing in excess of two hours without frequent 
stops and rest during an eight hour day.  In addition, he was 
precluded from climbing and balancing.  

Also included in the records from SSA was a January 1999 
letter from a certified rehabilitation counselor.  He noted 
that the veteran had degenerative disc disease and 
osteoarthritis of his major joints.  In addition, he had been 
diagnosed as having a personality disorder and developmental 
disorders.  The counselor indicated that he had known the 
veteran for five years and had seen him on a weekly basis.  
He noted that the veteran moved slowly due to almost constant 
pain and limited motion.  He indicated that he had had 
extensive discussions with the veteran regarding educational 
and vocational goals.  However, as he had come to know the 
veteran's many medical and cognitive problems, he was 
convinced that his chances of successful long term employment 
were extremely unlikely.  

The veteran underwent VA medical examination in April 2003, 
at which he reported that he had stopped working in 1997 due 
to back pain.  He indicated that he currently had trouble 
walking, sitting for any length of time, or getting up from a 
sitting position.  On examination, the veteran appeared 
healthy and could sit up straight.  He walked with no 
limping.  Range of motion testing showed forward flexion to 
be normal.  Backward and lateral movements were restricted, 
each being about 5 to 10 degrees.  Knee and ankle reflexes 
were present, equal, and 2+, bilaterally.  Sensation and 
circulation of the lower extremities was normal.  There was 
generalized tenderness, but no muscle spasms, swelling or 
discoloration.  X-ray studies showed degenerative lipping 
along the articular vertebral body margins throughout the 
lumbar spine.  Otherwise, there was no significant 
abnormality.  As far as function due to pain, the examiner 
indicated that "the Deluca factor would be about 20% for the 
lumbosacral disability."  

Additional VA and private clinical records were obtained in 
support of the veteran's claim.  These records, dated from 
May 1994 to March 2004 show that the veteran was noted to 
have numerous conditions, including a personality disorder, 
developmental disorders, depression, obesity, hyperglycemia, 
hypertension, a left calcaneal spur, plantar fasciitis, 
bilateral cataracts and a detached retina, gastroesophageal 
reflux disease, meniscal tears and osteoarthritis in the 
right and left knees, status post surgery.  Also noted was 
bilateral hip arthritis, which, together with the veteran's 
bilateral knee disabilities, produced significant limitations 
and required a cane for ambulation.  These records also show 
that during this period, the veteran continued to complain of 
low back pain.  The diagnoses included degenerative joint 
disease.  Exercises and pain medication were prescribed.  In 
January 1998, the veteran indicated that he had tried to work 
as a security guard, but he had lasted only 3 days due to 
back pain.  His boss had to let him go.  In September 1999, 
the veteran underwent CT scan of the lumbar spine.  The 
results of the study showed severe degenerative disease of 
the facet joints diffusely.  There was proliferative bone 
formation on the subarticular recess at L3-4 and was likely 
impacting clinically on the L4 roots bilaterally.  Associated 
spinal stenosis was also seen at this level.  There was also 
severe spinal stenosis at L4-5 and a coexistent small disc 
could not be excluded.  In March 1999 and May 2001, the 
veteran complained of continued pain in multiple joints, 
including the low back.  He rated his pain as a 6 on a pain 
scale of 1 to 10.  

At his March 2004 Board hearing, the veteran stated that he 
was "in extreme pain 24/7."  Transcript at page 5.  He 
indicated that his range of motion was extremely limited and 
he could not bend over to put on his shoes.  He also 
indicated that he had shooting pain down his hip to his 
ankle.  He indicated that he had "been told to take it real 
easy, to stay off my feet as much as possible."  Transcript 
at page 5.  He indicated that there were a couple of days in 
the past year where he could not get out of bed because his 
back hurt too much.  The veteran indicated that he had not 
been employed for three or four years and that his 
unemployment was a direct result of his low back condition.  
The veteran testified that he had worked in security and 
health club maintenance.  He stated that he was currently in 
school to get a certificate in electronic systems technology.  

The veteran underwent VA orthopedic examination in April 
2005.  He indicated that his chief complaints were right hip 
and back pain.  The veteran indicated that he had undergone a 
total hip arthroplasty in January 2005 followed by 
comprehensive rehabilitation.  He indicated that he currently 
used a walker.  On examination, the veteran walked with an 
antalgic gait.  Range of motion testing showed forward 
flexion to 40 degrees, extension to 5 degrees, lateral 
flexion to 20 degrees, and rotation to 20 degrees.  There was 
tenderness to percussion over the lumbar area of the spine.  
Straight leg raising was negative, bilaterally.  Motor 
strength was normal.  Reflexes were 1+ and equal.  After 
examining the veteran, the examiner indicated that following 
his total hip arthroplasty, the veteran was now essentially 
housebound ambulatory and required a walker as an assistive 
device.  He indicated that the veteran should avoid 
activities such as kneeling, bending, heavy lifting, 
prolonged standing, or walking to protect his back and hip.  

At a VA orthopedic examination in October 2005, the veteran 
reported that after careers in construction and in security, 
he stopped working in 1998 because of back pain.  He 
indicated that since that time, his pain had remained 
localized in the low back, and was unchanged as to its 
location or characteristics.  However, he indicated that the 
pain had increased in intensity.  The veteran stated that he 
could not stay in any one position for too long.  Sometimes, 
he took short walks to alleviate his pain.  There was no 
radiation to the lower extremities, nor were there sensory 
changes.  Straining such as coughing did not aggravate the 
pain.  The veteran experienced no flare-ups.  His pain was 
constant.  By changing his position he had learned to keep 
his pain at a tolerable level.  On examination, the examiner 
attempted to complete range of motion studies but the veteran 
would not move his back in any direction, claiming that it 
was too painful.  However, during the examination, he was 
able to get up and down from the examining table with little 
discomfort and with a little grimace of pain, but was able to 
move his back.  He could stand on his heels and toes without 
any discomfort.  Sensation was normal.  X-ray studies showed 
some arthritic changes of the lumbar spine.  The examiner 
indicated that it was his impression that the veteran did not 
have intervertebral disc syndrome.  There was nothing in the 
history or examination to support such a diagnosis.  
Radiographically, the veteran had a mild degree of arthritis 
in the spine, which was due to his age and not the in-service 
injury.  The examiner indicated that the veteran denied 
having any incapacitating episodes and that he did not 
require bed rest due to intervertebral disc syndrome, nor did 
he have incapaciting episodes.  A subsequent X-ray study 
showed marked degenerative changes in the lumbar spine, with 
little progression over the past two and one half years.  

Additional VA clinical records, dated from March 2004 to July 
2007 show continued treatment for numerous disabilities, 
including degenerative arthritis in the bilateral shoulders, 
knees and hips, as well as obesity, asthma, gastroesophageal 
reflux disease, hiatal hernia, bunions, hammertoes, heel 
pain, bilateral hearing loss, vertigo, depression, diabetes, 
and hypertension.  The veteran underwent rehabilitative 
therapy following a total right hip arthroplasty in January 
2005.  He also complained during this period of low back 
pain.  In May 2004, for example, he rated his pain as a 6 or 
7 on a pain scale of 1 to 10.  In September 2005, he reported 
chronic back pain which he rated as an 8.  In January 2006, 
he complained of pain in numerous joints, including his back.  
He rated his pain as a 7 or 8 on a pain scale of 1 to 10.  In 
March 2006, the veteran again complained of pain in several 
joints, including the low back.  On examination, his low back 
was tender.  In February 2007, the veteran reported left hip 
and back pain.  He indicated that he had undergone a total 
right hip replacement and had been told he needed a left hip 
replacement.  The diagnoses included left hip arthritis, 
awaiting replacement, and lumbar degenerative joint disease 
with sciatica.  In March 2007, the veteran sought treatment 
for left hip and back pain.  He also reported sciatica down 
the left leg.  The veteran indicated that he needed a walker 
to walk any distance.  On examination, the veteran had 
significant tenderness over the greater trochanter with only 
10 degrees of internal and external rotation of the hip.  He 
was able to flex to about 90 degrees with a considerable 
amount of low back pain.  He had 5/5 strength with no gross 
sensory deficits.  The diagnoses included trochanter 
bursitis, osteoarthritis of the hip, and low back pain with 
sciatica.  In April 2007, the veteran again complained of 
left hip and low back pain, with pain and numbness down the 
left leg.  He indicated that he had received several 
injections for sciatica, but the last one did not help.  He 
indicated that his pain was exacerbated when he walked long 
distances or stood for long periods of time.  He indicated 
that his pain was currently a 3 or 4 and that his pain at the 
maximum was 8 when we walked unassisted without a walker.  On 
examination, the veteran exhibited tenderness about the 
sciatic nerve.  Straight leg raising was negative.  The 
veteran walked with a limp.  Muscle testing was 5/5 
throughout.  Reflexes were 2/4 throughout.  There was pain 
with flexion and extension of the back.  The assessments 
included probable sciatica, degenerative joint disease of the 
hip, and possible stenosis of the lumbar spine.  

The veteran underwent VA medical examination on July 25, 
2007.  He reported a work history in construction, as a 
maintenance manager, in security, doing janitorial work, and 
other odd jobs.  He indicated that he last worked from 1998 
to 2000 at Wal-Mart, but had not worked since that time.  The 
veteran complained of low back pain which was increased by 
standing for more than five minutes or bending and lifting.  
He indicated that he took Tylenol and Salsalate tablets for 
pain.  The veteran reported that he used a cane for five 
years and now used a walker.  He also reported tingling and 
numbness in his legs.  The veteran also reported numerous 
other conditions, including tremors, depression, bronchitis 
and asthma, hip replacement and knee surgery, as well as 
diabetes and hypertension.  On examination, the veteran was 
unable to bend to put his shoes and socks on because of hip 
joint restriction.  He walked in a somewhat slow manner using 
a walker.  He had to hold onto furniture when he walked due 
to his mild imbalance.  After examining the veteran and 
reviewing the claims folder and the results of diagnostic 
testing, including nerve conduction velocity (NCV) testing, 
the examiner diagnosed idiopathic neuropathy, right and left 
lower extremities, and marked degenerative changes of the 
lumbosacral spine causing left sciatic pain due to 
lumbosacral radiculopathy.  The examiner indicated that the 
veteran's peripheral neuropathy appeared to be metabolic in 
origin and perhaps related to his diabetes.  However, he 
noted that the veteran's diabetes was recent and did not 
require medication, suggesting that perhaps other metabolic 
factors may be operative.  The examiner indicated that the 
veteran's left sided sciatic pain appeared to be radicular in 
nature, suggesting that it is lumbosacral radiculopathy and 
does radiate in the sciatic distribution.  Because of marked 
degenerative changes reported on lumbosacral spine X-ray, he 
indicated that it is most likely that radiculopathy is caused 
by degenerative changes around the foramina in the 
lumbosacral spine from where the nerve roots were arising.  
The examiner indicated that although the veteran's peripheral 
neuropathy may contribute to a minor extent, most of the 
veteran's sciatic pain appeared to be secondary to lumbar 
radiculopathy related to the lumbosacral spine condition.  
The examiner indicated that the veteran's limitation of 
activity such as walking, standing, bending, and lifting was 
related to his lumbosacral spine condition.  

The veteran underwent a fee basis orthopedic examination in 
August 2007.  On examination, the veteran complained of low 
back pain, as well as pain in the left shoulder, hips, knees, 
feet, and upper extremities.  He stated that his pain was 
constant.  When at rest, he rated his pain as a 5 on a pain 
scale of 1 to 10.  After repetitive use, he felt that his 
pain increased to 6, and further produced fatigue, weakness, 
and lack of endurance.  He also indicated that with standing, 
bending, stooping, pushing, lifting, kneeling, squatting, and 
walking, he could experience a flare-up of pain.  He 
indicated that he used a walker for ambulation.  Range of 
motion testing showed flexion to 70 degrees, extension to 
zero degrees, left and right lateral flexion to 15 degrees, 
and left and right lateral rotation to 15 degrees.  With 
active, passive and repetitive range of motion testing, the 
veteran's pain increased to 6/10.  Motor strength was still 
good at 5/5 in the lower extremities.  After examining the 
veteran, the diagnoses included lumbar degenerative disc 
disease.  The examiner also indicated that the veteran had an 
antalgic gait and instability.  He also had a leg length 
discrepancy due to his hip operation.  The examiner indicated 
that the "DeLuca factor is 50 degrees on the basis of 
decreased range of motion, gait instability, and pain."  

In a March 2008 addendum, the examiner who had conducted the 
July 2007 VA medical examination indicated that during that 
examination, the veteran had exhibited range of motion as 
follows:  forward flexion to 70 degrees, extension to 5 
degrees, lateral flexion to 15 degrees, bilaterally, and 
rotation to 15 degrees, bilaterally.  He further noted that 
X-rays studies had shown that the veteran had marked 
degenerative changes at multiple levels in the lumbar spine.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Rather, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  Staged 
ratings are also appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran seeks an initial rating in excess of 20 percent 
for his service-connected low back disability.  As discussed 
in detail above, in the January 1998 rating decision on 
appeal, the RO characterized the veteran's service-connected 
low back disability as lumbar disc disease, based on the 
diagnosis rendered by the examiner at the October 1997 VA 
medical examination.  The RO rated the veteran's low back 
disability accordingly, under the diagnostic code for 
evaluating intervertebral disc syndrome then in effect.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Subsequently, however, examiners have called into question 
the diagnosis of lumbar disc disease.  For example, at a VA 
medical examination in October 2005, the examiner indicated 
that it was his impression that the veteran did not have 
intervertebral disc syndrome.  Rather, he noted that X-ray 
studies showed degenerative arthritis in the lumbar spine.  
The Board notes that the remaining evidence of record 
contains diagnoses of both lumbar disc disease as well as 
diagnoses of lumbar arthritis.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  In this case, the Board is unable to 
conclude whether the veteran's service-connected low back 
disability is characterized by intervertebral disc syndrome, 
by arthritis, or by both.  Regardless, the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Thus, the Board will consider all 
potentially applicable diagnostic codes and will apply the 
code which is most advantageous to the veteran.

In that regard, the Board notes that during the course of 
this appeal, VA has revised the criteria for evaluating 
disabilities of the spine, including the criteria for rating 
intervertebral disc syndrome.  The RO has considered the 
veteran's claim under both the old and amended rating 
criteria and the veteran has been apprised of both versions 
of the rating criteria.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the criteria in effect prior to September 26, 2003, 
degenerative or traumatic arthritis, substantiated by X-ray 
findings, was rated based on limitation of motion for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warranted a 20 percent rating for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent rating was warranted for severe limitation of motion 
of the lumbosacral spine.

In addition, under Diagnostic Code 5295, pertaining to 
lumbosacral strain, a 20 percent rating was assigned when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating was assigned for severe disability with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Words such as "slight", "moderate" and "severe" were not 
defined in the VA Schedule for Rating Disabilities as they 
applied to the Diagnostic Codes discussed above.  Rather than 
applying a mechanical formula, the Board was required to 
evaluate all of the evidence to the end that its decisions 
were "equitable and just."  38 C.F.R. § 4.6.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003).  The new rating criteria provide a 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2007)

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 40 
percent rating for the veteran's service-connected low back 
disability have been met under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, as in effect prior to September 26, 2003.  

In that regard, the Board notes that examinations conducted 
in November 1997, both by VA and SSA, show that the veteran's 
forward flexion was extremely limited to between 5 and 25 
degrees.  More recently, a VA medical examination conducted 
in April 2005 showed that the veteran's forward flexion was 
limited to 40 degrees.  Affording the veteran the benefit of 
the doubt, the Board concludes that these findings are 
indicative of severe limitation of motion warranting a 40 
percent rating under Diagnostic Code 5292.  

The Board notes that while examinations conducted in January 
1999, April 2003, and August 2007 showed no more than 
moderate limitation of motion not meeting the criteria set 
forth in Diagnostic Code 5292, on these occasions, the 
examiners also noted additional functional limitations 
referable to the low back.  For example, in January 1999, the 
examiner indicated that the veteran's walking and standing 
should be restricted and he should not engage in activities 
such as bending, kneeling, stooping, climbing, or heavy 
lifting.  At the April 2003 VA medical examination, the 
examiner indicated that in light of the veteran's loss of 
function due to pain, "the Deluca factor would be about 
20%."  Finally, at the July and August 2007 medical 
examinations, the examiners further commented on the 
limitation of function referable to the veteran's low back 
disability, noting that it limited his ability to engage in 
activities such as walking, standing, bending, and lifting.  
Given these findings, the Board finds that although the range 
of motion values recorded during these examinations were not 
characterized as severe, the additional factors discussed 
above essentially restrict motion to such an extent that the 
criteria for a 40 percent rating would be justified under 
Diagnostic Code 5292.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that this was the maximum disability rating available under 
the old criteria for limitation of motion of the lumbar 
spine, absent a finding of ankylosis, which has not been 
shown or alleged.  Thus, further DeLuca consideration is not 
warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With respect to the amended criteria for evaluating 
disabilities of the spine, effective September 26, 2003, the 
Board finds that application of these criteria is not 
advantageous to the veteran, as the evidence does not support 
the assignment of a rating in excess of 40 percent under 
these criteria.

As discussed in detail above, the record on appeal shows that 
during examinations conducted in April 2003, April 2005, and 
July and August 2007, range of motion testing showed that the 
manifestations of the veteran's low back disability met the 
amended criteria for no higher than a 20 percent rating.  For 
example, forward flexion on these occasions ranged from 40 
degrees to normal.  Additionally, there were no findings of 
ankylosis of the spine, either favorable or unfavorable.  
There is no other competent evidence of record showing that 
the amended criteria for a rating in excess of 20 percent 
would be met.  

The Board has considered whether the veteran's low back 
disability is productive of any associated neurologic 
abnormalities which may be separately rated, possibly 
resulting in a higher rating when combined with the 20 
percent rating supported by the evidence of record.  See Note 
(1).  

There is some conflict in the medical evidence of record in 
this regard.  For example, at a VA orthopedic examination in 
April 2005, no objective neurologic abnormalities were 
identified.  Straight leg raising was negative, bilaterally.  
Motor strength was normal.  Reflexes were 1+ and equal.  
Similar findings were noted an October 2005 VA medical 
examination.  On that occasion, there was no radiation of 
pain to the lower extremities, nor were there sensory 
changes.  Straining such as coughing did not aggravate the 
pain.  At a VA clinic visit in February 2007, the veteran 
reported sciatica, but examination showed 5/5 strength with 
no sensory deficits.  At a VA medical examination in July 
2007, however, the veteran was diagnosed as having marked 
degenerative changes of the lumbosacral spine causing left 
sciatic pain due to lumbosacral radiculopathy.  

In light of this recent diagnosis, the Board has considered 
rating the veteran's left sciatica separately, pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Under that Diagnostic 
Code, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  
General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.

In this case, the clinical manifestations of the veteran's 
left sciatica are no more than mild in severity.  The 
veteran's sciatica is manifested by pain and he has reported 
sensory changes subjectively.  As discussed in detail above, 
clinical findings overwhelming show normal or slightly 
decreased sensation.  Motor strength is 5/5 in the lower 
extremities.  Deep tendon reflexes are predominately 2+.  
There is no atrophy.  Based on the evidence discussed above, 
the Board is of the opinion that the veteran's left leg 
sciatica would be appropriately rated as analogous to mild 
incomplete paralysis of the sciatic nerve.   Under these 
circumstances, and considering the range of motion values 
discussed above, a combined rating in excess of 40 percent 
would not be warranted under the amended rating criteria for 
evaluating disabilities of the spine.  

As noted, the veteran's service-connected low back disability 
has also been characterized as lumbar disc disease.  Thus, 
the Board has considered whether an initial rating in excess 
of 40 percent would be warranted under the criteria for 
evaluating intervertebral disc syndrome.

Under the rating criteria in effect prior to September 23, 
2002, a 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a 60 percent 
rating under Diagnostic Code 5293 have been met from July 25, 
2007, the date of the VA medical examination noting sciatica 
and identifying it as radicular in nature, secondary to the 
veteran's service-connected low back disability.  That 
examination report further notes that imaging studies showed 
marked degenerative changes in the lumbar spine and that the 
veteran's sciatica was most likely caused by degenerative 
changes around the foramina from where the nerve roots were 
arising.  The examiner further noted that the veteran's low 
back pain had begun as intermittent, but was currently 
constant.  In light of these findings, and affording the 
veteran the benefit of the doubt, the Board finds that as of 
July 25, 2007, the veteran's service-connected low back 
disability meets the criteria for a 60 percent rating under 
Diagnostic Code 5293.  

Prior to that time, the record on appeal did not contain 
sufficient evidence upon which to assign a 60 percent rating.  
For example, at VA medical examinations in October 1997, 
November 1997, January 1999, and April 2003, the examiners 
indicated that there was no neurological impairment evident 
on examination.  Specifically, at the October 1997 VA medical 
examination, the examiner indicated that neurologic 
examination was normal in that all modalities of sensation 
and motor power were intact and active.  Superficial and deep 
tendon reflexes were equal and active.  Babinski and Romberg 
signs were negative.  There were no findings of sciatica, 
muscle spasm, absent ankle jerk, or other neurological 
abnormalities.  Similarly, in January 1999, the examiner 
found no evidence of a radicular component related to the 
lower extremities.  Straight leg testing was negative to 80 
degrees.  In addition, there was no evidence of neurological 
impairment, either from a motor or sensory point of view.  
Reflexes were bilaterally equal and physiological.  At an 
April 2003 VA medical examination, knee and ankle reflexes 
were present, equal, and 2+, bilaterally.  Sensation and 
circulation of the lower extremities was normal.  There was 
generalized tenderness, but no muscle spasms, swelling or 
discoloration.  At a VA medical examination in April 2005, 
straight leg raising was negative, bilaterally.  Motor 
strength was normal.  Reflexes were 1+ and equal.  Again, 
there were no findings of sciatica, muscle spasm, absent 
ankle jerk, or other neurological abnormalities.  At the 
October 2005 VA medical examination, the examiner 
specifically concluded that the veteran did not have 
intervertebral disc syndrome.  The Board has considered VA 
clinical records showing notations of sciatica in February 
and May 2007.  However, while such records note complaints of 
sciatica and back pain, absent findings such as pronounced 
intervertebral disc syndrome, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, a 60 percent rating is not 
warranted prior to July 25, 2007.  

The Board has also considered the revised criteria for rating 
intervertebral disc syndrome, effective September 23, 2002.  
Under these criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months, a 40 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least six 
weeks during the past 12 months, a maximum 60 percent rating 
is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 40 percent have not been met.  As discussed above, 
the veteran reports severe pain in his low back.  
Additionally, at his March 2004 Board hearing, he testified 
that there had been a couple of days in the past year where 
he could not get out of bed because his back hurt too much.  
Nonetheless, as set forth above, there is no evidence of 
record, nor does the veteran contend, that he has suffered 
incapacitating episodes lasting a total duration of at least 
six weeks during a one year period.  Similarly, the veteran's 
medical records do not show that bed rest has been prescribed 
by any health car provider as a result of his low back 
disability.  The veteran has not contended otherwise.  

In summary, for the reasons and bases discussed above, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for an initial 40 percent rating for 
lumbar disc disease have been met from September 15, 1997, 
the effective date of the award of service connection.  The 
criteria for a 60 percent rating for lumbar disc disease have 
been met from July 25, 2007.  Higher ratings are not 
warranted.  To this extent, the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable. 38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching its decision, the Board has considered whether an 
extraschedular rating is warranted.  Berringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008); Bagwell v. Brown, 9 
Vet. App. 157 (1996) (the question of extraschedular rating 
is a component of the veteran's claim for an increased 
rating).  However, after reviewing the record, the Board 
finds that there is no basis for further action on this 
question as there is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected lumbar disc disease is inadequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there 
is no indication, nor has the veteran contended, that he has 
ever been hospitalized for treatment of his service-connected 
low back disability.  Additionally, although he has reported 
that he is unable to work as a result of his low back 
disability, the record on appeal documents numerous other 
disabilities which appear to interfere with his ability to 
retain employment.  There is no probative evidence of record 
demonstrating that the veteran's service-connected lumbar 
disc disease, in and of itself, markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Although the Board certainly concedes that the veteran's 
lumbar disc disease is disabling and interferes with his 
employability, this is contemplated within the rating 
criteria, and there is no evidence that such condition, in 
and of itself, impairs him beyond the level contemplated in 
the assigned disability ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that no further 
action on this matter is warranted.


ORDER

An initial 40 percent rating for lumbar disc disease is 
granted from September 15, 1997, subject to the law and 
regulations governing the payment of monetary benefits.

A 60 percent rating for lumbar disc disease is granted from 
July 25, 2007, subject to the law and regulations governing 
the payment of monetary benefits.




REMAND

The veteran also seeks a total rating based on individual 
unemployability due to service-connected disability.  He 
claims that as a result of his service-connected low back 
disability, he is unable to work.

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2007).

As a result of the Board's decision granting an increased 
rating for the veteran's service-connected lumbar disc 
disease to 60 percent, he now meets the minimum percentage 
requirements for a total disability rating based upon 
individual unemployability under 38 C.F.R. § 4.16(a).

In view of the Board's favorable determination, the RO should 
reconsider the veteran's entitlement to a total rating based 
on individual unemployability due to service-connected 
disability.


Accordingly, the case is REMANDED for the following action:

After conducting any additional 
development deemed necessary, such as a 
VA medical examination, the RO should 
reconsider the veteran's claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


